          Case 19-60384   Doc 100   Filed 07/29/19   Entered 07/29/19 16:09:18   Desc Hearing Cont Rescheduled   Page 1 of 1

Form ntchrgcbk

                                      UNITED STATES BANKRUPTCY COURT
                                             Eastern District of Texas


Plaza Tower
110 N. College Avenue
Ninth Floor
Tyler, TX 75702

In     O'BENCO IV, LP                                              Bankruptcy Proceeding No.: 19−60384
Re:    Debtor                                                      Chapter: 11
                                                                   Judge: Bill Parker

PLEASE TAKE NOTICE that a CONTINUED/RESCHEDULED hearing will be held at

Plaza Tower, 110 N. College Avenue, Ninth Floor, Tyler, TX 75702

on 8/30/19 at 10:00 AM

to consider and act upon the following:

60 − Motion to Sell Property Free and Clear of Liens under Section 363(f) and Assume and Assign Related
Unexpired Leases and Executory Contracts. Fee Amount $181 Filed by O'BENCO IV, LP (Attachments: # 1
Proposed Order # 2 Service List) (Wood, William)

Hearing Continued (RE: related document(s)60 Motion to Sell Property Free and Clear of Liens under Section 363(f)
and Assume and Assign Related Unexpired Leases and Executory Contracts. Fee Amount $181 filed by Debtor
O'BENCO IV, LP). Hearing scheduled for 8/30/2019 at 10:00 AM at Plaza Tower Courtroom. (af)

Dated: 7/29/19

                                                                   Jason K. McDonald
                                                                   Clerk, U.S. Bankruptcy Court



YOU ARE ADVISED that, in any hearing before this Court, corporations and partnerships must be represented by
attorneys duly admitted to practice before this Court.
